Citation Nr: 1234263	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  06-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, secondary to service-connected right knee and low back disabilities.   
	
2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant) and B.V.




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991, and from March 1993 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board), in part, on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted service connection for a right knee disability, initially evaluating the disability as being 
10 percent disabling.  This appeal arises, in part, from the Veteran's disagreement with the RO's assignment of a 10 percent initial rating for the right knee disability.  This matter also comes, in part, on appeal from a June 2007 rating decision by the RO which denied service connection for a left knee disorder, secondary to the service-connected right knee and low back disabilities.  

In June 2010, the Veteran and a friend, B.D., testified at a hearing before the Board, conducted via video conferencing (Videoconference hearing).  A transcript is of record.  

In November 2010, the Board remanded the issues of service connection for a left knee disorder and a higher initial rating for a right knee disability to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests regarding these issues, including the procurement of additional VA treatment records, private treatment records, and Social Security Administration (SSA) records, and the provision of a VA medical examination to determine the nature and etiology of the Veteran's left knee disorder, and the severity of the Veteran's right knee disability.  As the AMC complied with the November 2010 Remand directives, the Board will proceed to render decisions regarding the claims on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.  The Veteran's current left knee disorder was neither caused nor permanently worsened in severity by the Veteran's service-connected right knee and low back disabilities.

2.  For the entire initial rating period under appeal, the Veteran's right knee disability has been manifested by degenerative joint disease of the right knee, manifested by pain symptomatology, with flexion limited, at worst, to 120 degrees.  

3.  For the entire initial rating period under appeal, the Veteran's right knee disability has not been manifested by compensable limitation of flexion or extension of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder, secondary to service-connected low back and right knee disabilities, have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

2.  For the entire initial rating period under appeal, the criteria for an initial rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5099-5014 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and 
(5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

Regarding the claim for service connection for a left knee disorder, an April 2007 VCAA notice letter satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; the information regarding the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal required by Dingess; and specific information regarding the substantiation of a claim for service connection secondary to an existing service-connected disability.  

Regarding the claim for a higher initial rating for a right knee disability, because this appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for the right knee disability, no additional notice is required.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (stating that there is no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

In August 2005, April 2007, July 2007, and September 2010, respectively, VA provided the Veteran with VA medical examinations to determine the severity of the Veteran's right knee disability.  The Board notes that the September 2010 VA examiner did not have the claims file to review prior to the writing of the September 2010 VA medical examination report; however, the September 2010 medical examination was provided to determine the Veteran's contemporaneous right knee disability symptomatology.  Moreover, the September 2010 VA examiner cured this discrepancy subsequently by reviewing the claims file and writing her findings regarding the severity of the Veteran's right knee disability severity in light of that review in a February 2011 VA medical opinion.  

In April 2007, VA provided the Veteran with a VA medical examination to determine the nature and etiology of the claimed left leg disorder.  As noted above, in September 2010, VA provided the Veteran with a VA medical examination to determine the severity of the Veteran's right knee disability.  The records indicate that the September 2010 VA examiner also studied the Veteran's left leg at the time of the September 2010 VA medical examination.  As the Veteran was unavailable for a further medical examination, in February 2011, after a review of the claims file, the September 2010 VA examiner wrote a February 2011 VA medical opinion regarding the nature and etiology of the Veteran's left knee disability.  

As the August 2005, April 2007, and July 2007 medical examination reports and the February 2011 VA medical opinion were written after reviews of the claims file, interviews with the Veteran, examinations of the Veteran, and contain findings regarding the nature and etiology of the Veteran's left leg disorder and the severity of the Veteran's right knee disability, supported by clinical data, the Board finds that the August 2005, April 2007, and July 2007 VA medical examination reports and the February 2011 VA medical opinion are adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Regarding the June 2010 Board Videoconference hearing, in Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2010 Board Videoconference hearing, the VLJ specifically noted the issues on appeal.  Then, having heard the Veteran's evidence, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Both the VLJ and the Veteran's representative specifically queried the Veteran regarding any evidence the Veteran might have indicating that the left knee disorder was related to the service-connected low back and right knee disabilities.  Moreover, both the VLJ and the Veteran's representative queried the Veteran about the current extent of the right knee disability.  Partially as a result of these inquiries, the VLJ determined that a VA medical examination was necessary to assist in determining the etiology of the Veteran's left knee disorder and the severity of the right knee disability.  The Board subsequently remanded the claim.  In this case, the VLJ substantially complied with the requirements of Bryant.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304 (2011).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498 (1995).

Also, pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  Thus, in order to establish a secondary service connection claim, a veteran must show (1) the existence of a current (secondary) disability; (2) the existence of a service-connected disability; and 
(3) evidence that the service-connected disability proximately caused the secondary disability.  

A veteran may also establish secondary service connection by demonstrating that his current (secondary) disability became aggravated or chronically worsened by the already service-connected disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when aggravation of a veteran's non-service-connected [secondary] condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 (1996) (finding that an "additional disability resulting from the aggravation of a non-service-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a)").  The provisions of 38 C.F.R. § 3.310 also require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  The purpose of the regulatory change was to implement the requirements of Allen, 7 Vet. App. 439.  In the comments to the new regulation, the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.

If a veteran succeeds in establishing service connection for a secondary condition, "the secondary condition shall be considered a part of the original condition."  
38 C.F.R. § 3.310(a).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

For the entire initial rating period under appeal, the Veteran's right knee disability, diagnosed as degenerative joint disease of the right knee, has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5014.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Diagnostic Code 5099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 
38 C.F.R. § 4.71a.  38 C.F.R. §§ 4.20, 4.27 (2011).  Diagnostic Code 5014 is used to denote the rating criteria for osteomalacia.  Osteomalacia is usually rated under the criteria for degenerative or traumatic arthritis of the knee, denoted at Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Degenerative or traumatic arthritis of the knee, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis). 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of a leg (knee) flexion is rated zero percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg (knee) is rated zero percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04. 

Regardless of the criteria, when assigning a disability rating for an orthopedic disorder, it is necessary to consider functional loss due to flare-ups, weakness, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

A knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe. 
38 C.F.R. § 4.71a, Code 5257.  Limitation of motion and instability of the knee may be rated separately under Diagnostic Codes 5260 and 5257.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  When evaluating the symptoms under Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding the effects of functional loss due to pain do not apply, as that diagnostic code is not based on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).


Competence and Credibility

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the evidence, lay and medical, in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with the left leg disorder and right knee disability that she experiences at any time.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's left leg disorder and right knee disability because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the questions of service connection and a higher initial rating.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Service Connection for a Left Knee Disorder

The Veteran essentially contends that she developed a left knee disorder, secondary to her service-connected right knee and low back disabilities.  The Veteran essentially contends that these service-connected disabilities, working simultaneously, have caused her to walk with an altered gait, thereby forcing her to put more weight on the left knee.  The Veteran contends that this activity caused her current left leg disorder, currently diagnosed as left knee status post repair of a torn meniscus, with osteoarthritis.  

After a review of the evidence, both lay and medical, the Board finds that the preponderance of the evidence weighs against a grant of secondary service connection for a left leg disorder.  Specifically, the Board finds that the Veteran's current left knee disorder was neither caused nor aggravated by the Veteran's service-connected right knee or low back disabilities.

The Board notes that the Veteran does not contend and the evidence does not indicate that the Veteran's current left knee disorder began in service or is directly related to service.  Specifically, the service treatment records contain no notation indicating in-service diagnosis or treatment for a left leg disorder.  Moreover, the Veteran has not reported experiencing a left knee or leg injury during service, or experiencing any left leg disorder symptomatology during service.  In fact, the Veteran has consistently maintained that she did not experience left leg disorder symptomatology until 2004, approximately 10 years after her discharge from service.  The Veteran has not made any statements or submitted any evidence suggesting that her left leg disorder symptomatology has been continuous since her service discharge, or that her current left leg disorder was caused directly by service.  Therefore, the Veteran's claim for service connection for a left knee disorder is a claim for secondary service connection, related to the service-connected right knee and low back disabilities.

Reviewing the evidence of record, as noted above the Veteran reported first experiencing left knee disorder symptomatology in 2004, approximately 10 years after her discharge from service.  In a July 2004 private treatment record, the Veteran reported nonspecific generalized aching in her knees.  Upon physical examination, the July 2004 private examiner noted that the Veteran stood and walked well, but did not offer any diagnosis.  

In a November 2005 private treatment record, the Veteran reported that she had experienced pain in both knees, left worse than right, for the past year-and-a-half.  The Veteran reported that she had pain mainly in the patellofemoral articulation and posterior horns of both menisci with a tendency of the knees to give way.  The Veteran stated that she did not have locking or effusion, but had a considerable amount of weakness.  Upon examination, the private examiner noted that the Veteran stood and walked well, but had some difficulty performing knee bends.  The private examiner indicated that the Veteran had a fairly normal range of motion of the knee.  The private examiner indicated some tenderness in both hamstrings and posterior horns of both menisci, and some pain on rocking of the patella.  The private examiner wrote that the Veteran's ligaments were intact, but had a small painful medial shelf in both knees.  The private examiner noted that X-rays of the knees were negative.  The private examiner diagnosed internal derangement of both knees, probably due to painful medial shelves and possibly meniscal tears.   

Subsequently, in a December 2005 private treatment record, specifically the report of a MRI of the left knee, a private examiner reported a finding of medial joint space osteoarthritis with a suspected tear of the posterior horn of the medial meniscus.  The private examiner noted no other abnormalities.

In an additional December 2005 private treatment record, a private examiner indicated performing an operative arthroscopy of the left knee with a resection of a tear of the posterior horn of the medial meniscus, a partial synovectomy, and a resection of the medial shelf.  

In an April 2007 VA medical examination report, provided to determine the nature and etiology of the Veteran's left leg disability, a VA examiner noted reviewing the claims file prior to writing the examination report.  During an interview, the Veteran reported experiencing continuous pain of the left knee greater than the right.  The Veteran indicated that she had difficulty walking on uneven surfaces.  The Veteran stated that, at times, her knees would give way and she would stumble.  The Veteran reported experiencing fatigability and lack of endurance in the bilateral knee joints.  The Veteran rated her daily knee pain as a 10 on a scale of 10.  The Veteran stated that she did not experience flare-ups as she experienced extreme pain every day.  The Veteran reported experiencing constant knee pain even at rest and being unable to ambulate two steps without significant knee pain.  The Veteran denied experiencing any specific injury or trauma to the left knee.

Upon range of motion testing in April 2007, range of motion of both knees was from zero to 145 degrees actively, passively, and against resistance.  The April 2007 VA examiner noted that repetitive motion of the both knees produced pain, fatigue, weakness, or and lack of endurance, but no loss of motion.  The VA examiner noted no warmth, erythema, or tenderness in either knee.  The VA examiner noted positive tenderness palpable on the medial aspect.  The VA examiner indicated a negative McMurray's test bilaterally and a negative Apley's test on the left knee.  The VA examiner indicated that there was no synovial thickening, or proliferation.  The VA examiner noted mild crepitus in both knees.  The diagnosis was degenerative joint disease of both knees.

Having reviewed the evidence of record, the April 2007 VA examiner noted that X-rays performed at intervals since 2005 showed progression in the arthritic condition of the Veteran's left knee since 2005; however, the VA examiner opined that the Veteran's left knee disorder was not caused by the degenerative joint disease of the lumbar spine or the right knee.  The VA examiner noted that the Veteran's gait was normal and did not see abnormal compensatory ambulation that questionably may have increased force on the contralateral knee (left) potentially increasing degeneration over time.    

In September 2010, the Veteran underwent an additional VA medical examination, including physical testing of the left knee.  In February 2011, the VA examiner who performed the September 2010 VA medical examination reviewed the claims file in order to provide an opinion regarding the nature and etiology of the Veteran's left knee disorder.  In reviewing the evidence related to the Veteran's left knee disorder, the VA examiner noted the treatment provided for the left knee disorder since 2005.  The VA examiner diagnosed left knee status post repair of a torn meniscus, with osteoarthritis.

Having reviewed all evidence of record, the September 2010 VA examiner wrote that the medical literature did not include any reports of osteoarthritis spreading from one knee to another or from the back to the peripheral joints.  The VA examiner noted that the Veteran had a documented normal gait and that the Veteran had not reported experiencing any specific trauma to the left knee.  In reviewing possible causes of a meniscus tear, the VA examiner noted that such conditions were usually related to traumatic injuries or degenerative processes.  As for the causes of the Veteran's osteoarthritis, the VA examiner noted that older people, females, people with bone deformities, individuals with joint injuries, and obese people would risk developing osteoarthritis.  After a review of the evidence, to include the medical literature, the VA examiner opined that the Veteran's left knee disorder was less likely than not caused or aggravated by the Veteran's low back and right knee disabilities.   As the September 2010 VA examiner reviewed the claims file, performed a proper examination, diagnosed the Veteran based on the evidence available, and offered an opinion backed by evidence, to include that found in the current medical literature, the Board finds that the September 2010 VA examiner's February 2011 VA medical opinion has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

As noted above, the Veteran essentially contends that she developed a left knee disorder because her service-connected low back and right knee disabilities caused her to walk with an unsteady gait, resulting in her currently diagnosed left knee status post repair of a torn meniscus, with osteoarthritis.  In support of her claim, the Veteran submitted a January 2006 statement, indicating that she experienced a great deal of "gait walking," which was not always noticeable or constant.  The Veteran stated that her gait difficulties would come and go depending on what she was doing or the position of her body.  

In a March 2006 lay statement, the Veteran's friend wrote that the Veteran had experienced back, hip, and knee problems since she had met her in 1994.  The Veteran's friend stated that the Veteran limped due to her low back, and that the limp affected the Veteran's left side more than her right side.  The Veteran's friend wrote that the Veteran had pain in her left knee that caused her difficulty while walking.  

In an August 2007 lay statement, another friend of the Veteran wrote that the Veteran experienced great difficulty with her walking.  The Veteran's friend indicated that the Veteran could no longer run or exercise due to her service-connected disabilities.

At the June 2010 Board Videoconference hearing, the Veteran testified that her low back disability impinged on the nerve affecting her left side.  The Veteran stated that this altered her gait and caused her to walk with a limp on occasion.  The Veteran indicated that her doctors had told her that she was having to put all her weight on her left side due to her low back disability, thereby causing her left leg disorder.  At the hearing, an additional witness also testified seeing the Veteran walk with a "wobble" as if she had blown out both of her knees.  

Having reviewed the evidence of record, the Board finds that the lay accounts of an altered gait are not credible as they are inconsistent with the other evidence of record.  Reviewing the treatment evidence in support of a showing of an antalgic gait, the Board notes that, in a May 2008 VA treatment record, a VA examiner noted that the Veteran displayed slightly impaired tandem walking; however, the Board notes that the remaining treatment records, to include multiple physical examinations, include findings indicating that the Veteran does not walk with an altered gait.  

Specifically, in a July 2004 private treatment record, the Veteran reported nonspecific generalized aching in her knees.  Upon physical examination, the private examiner noted that the Veteran stood and walked well.  Subsequently, in an April 2007 VA medical examination report, a VA examiner reported that the Veteran's gait was normal.  In November 2008, July 2009, August 2009, December 2009, January 2010, February 2010, April 2010, and August 2010 VA treatment records, respective VA examiners, upon performing an examination and observing the Veteran's gait, reported that the Veteran's gait was normal.  In this instance, VA and private examiners have observed the Veteran's gait 12 times since 2004.  Although a May 2008 VA treatment record noted that the Veteran displayed slightly impaired tandem walking on that date, in 11 other treatment records, VA and private examiners throughout the pendency of the appeal have consistently observed seeing the Veteran walk with a normal gait.  The Board also notes that the Veteran testified at the June 2010 Board Videoconference hearing that her doctors had told her that her low back disability caused her to walk with an altered gait and, therefore, caused her left knee disorder.  Although the Veteran is competent to testify as to what a doctor told her, the Board notes that the VA examiners treating the Veteran's left knee disorder consistently noted in their records that the Veteran walked with a normal gait.  Considering the overwhelming evidence indicating that the Veteran walks with a normal gait, the Board finds that the lay statements, indicating that the Veteran walks with an abnormal gait related to her low back and right knee disabilities, lack credibility, as they are inconsistent with the other evidence of record.  See Caluza, 7 Vet. App. at 506 (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

As noted above, the Veteran contends that she developed a left knee disorder because she walked with an altered gait caused by her service-connected low back and right knee disabilities.  The Veteran has not identified any other potential causes for her left knee disorder, such as any trauma caused by her low back and right knee disorders.  The Board notes that when asked, repeatedly, by examiners if she could recall any trauma to her left knee, the Veteran reported that she could not remember any such trauma.  As the evidence indicates that the Veteran's low back and right knee disabilities did not cause her to walk with an altered gait, the evidence weighs against the Veteran's claim for secondary service connection for a left knee disorder.  

For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a left knee disorder, secondary to the service-connected right knee and low back disabilities, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Higher Initial Rating for a Right Knee Disability

For the entire initial rating period under appeal, the Veteran essentially contends that her right knee disability warrants a higher initial rating than the 10 percent rating initially assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5014.  Specifically, the Veteran reports that her right knee disability is manifested by sharp pain with popping, stiffness, and weakness.  The Veteran also has indicated, occasionally, that she experiences instability of the right knee.  

Based on the evidence of record, the Board finds that, for the entire initial rating period under appeal, a higher initial rating in excess of 10 percent is not warranted for the Veteran's right knee disability.  For the entire initial rating period under appeal, the Veteran's right knee disability has been manifested by degenerative joint disease of the right knee, manifested by pain symptomatology, with flexion limited, at worst, to 120 degrees.  An April 2007 VA examiner in reviewing an X-ray of the right knee confirmed the diagnosis of degenerative joint disease of the right knee.  The Board notes that X-ray evidence of arthritis and noncompensable limitation of motion of the knee, with symptomatology of pain, more nearly approximates that criteria for a 10 percent rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  

With regard to the knee range of motion, for the initial rating period under appeal, the Board finds that there is no evidence of flexion limited to 30 degrees as required for a higher disability rating of 20 percent under the criteria of Diagnostic Code 5260.  During eight separate limitation of motion tests reported in the claims file, the Veteran's worst flexion was measurement was a limitation to 120 degrees of flexion in the August 2005 VA medical examination report.  Therefore, an increased rating in excess of 10 percent under Diagnostic Code 5260 is not warranted. 

Moreover, for the initial rating period under appeal, the Board finds that there is no evidence of extension limited to 15 degrees, as required for a 20 percent rating under the criteria of Diagnostic Code 5261.  In the August 2005 VA medical examination report, the VA examiner noted that there was pain on motion of active extension starting at 90 degrees.  A limitation of extension starting 90 degrees would equate to ankylosis of the leg stuck at a 90 degree angle.  Were the Veteran's leg stuck in position at a 90 degree angle behind her, walking would be nearly impossible.  Such a condition is not contemplated by the rating criteria.  The Board notes that the August 2005 VA examiner's findings of limitation of extension starting at 90 degrees appears to be an aberration that is inexplicably inconsistent with the other clinical findings, and the reported symptoms.  Specifically, the Board notes that the Veteran has never stated throughout the record of evidence that the right knee disability is so severe that her right knee is stuck in a 90 degree angle behind her; moreover, six other clinical limitation of motion tests provided over the pendency of this appeal, to include one provided in two months after the August 2005 VA medical examination, indicated full extension to zero degrees of the right knee.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board is to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  Therefore, a higher initial rating under Diagnostic Code 5261 is not warranted as the credible evidence has demonstrated full extension of the right knee throughout the pendency of the appeal. 

The Board notes that, in the August 2005 VA medical examination report, the VA examiner noted weakness and pain on repetitive motion without major functional impact on the Veteran's range of motion.  Likewise, in an April 2007 VA medical examination report, upon range of motion testing, the VA examiner noted that repetitive motion of the bilateral knees produced pain, fatigue, weakness, and lack of endurance, but no additional loss of motion.  In the February 2011 VA medical opinion, the VA examiner indicated that the Veteran experienced pain upon repetitive motion, but stated that the pain did not cause additional limitations of motion after three repetitions.  

The Board has considered the reports of pain, fatigue, weakness, and lack of endurance throughout repetitive motion as noted in the above VA medical examination reports.  However, the presence of pain, fatigue, weakness, and lack of endurance are contemplated in 38 C.F.R. § 4.59.  What is of equal importance is the remaining functional use.  See Deluca, 8 Vet. App. at 206-07.  Here, despite the pain, the Veteran retains significant function of the right knee flexion has been, at least, to 120 degrees and extension has been full throughout the pendency of the appeal.  Clearly, the Veteran is not functionally limited to 30 degrees of flexion or to 15 degrees of extension.  

The Board also accepts that the Veteran has pain on repeated motion of the right knee.  See DeLuca, at 206-07.  The Board finds the Veteran's own reports of her symptomatology to be largely credible.  Yet, the Board notes that some of the Veteran's statements regarding her symptomatology are not credible as they are contrary to the other lay and medical evidence of record.  As noted above, the Veteran reported walking with an antalgic gait.  Moreover, at the April 2007 VA medical examination report, the Veteran reported experiencing constant knee pain even at rest and being unable to ambulate two steps without significant knee pain.  The Board notes that the other evidence of record, to include multiple tests performed by objective examiners, indicated that the Veteran's gait was normal and that she did not experience difficulty walking.  Therefore, the Board finds that the Veteran's statements, indicating extreme difficulty with walking due to her right knee disability, are not credible.  See Caluza, at 506.  Outside of the Veteran's non-credible assertions regarding difficulty with walking, neither the remaining lay evidence nor medical evidence reflects the functional equivalent of symptoms required for a higher rating.  

Consideration has also been given to whether a higher rating is warranted under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the evidence demonstrates no dislocated or removed semilunar cartilage of the knee, right knee ankylosis, impairment of the tibia or fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2011).  Accordingly, a rating greater than the 10 percent rating assigned is not warranted for the Veteran's right knee degenerative joint disease for any period.  

The Board has considered functional loss due to flare-ups, fatigability, incoordination, and pain on movement caused by the Veteran's degenerative joint disease of the right knee during the entire initial rating period.  See DeLuca, 
206-07.  Of note, in the April 2007 VA medical examination report, the Veteran reported experiencing pain measuring a 10 on a scale of 10 at all times in her right knee, causing her pain every time she tried to take two steps; however, in all subsequent treatment records, the Veteran did not report symptomatology of such severity.  The Board notes that the Veteran was treated regularly for her right knee disability during the initial rating period.  In treatment records other than the April 2007 VA medical examination report, the Veteran did not indicate experiencing maximum pain in her right knee at all times.  Moreover, in the treatment records, VA and private examiners, on occasion, would note that the Veteran experienced mild or moderate pain in the right knee, but not pain on the scale reported by the Veteran in the April 2007 VA medical examination report.  As the Veteran's report of maximum pain in her right knee at all times, included in the April 2007 VA medical examination report, is inconsistent with the other evidence of record, the Board finds that it lacks credibility.  See Caluza, at 506.  

Most recently, in the February 2011 VA medical opinion, the VA examiner indicated that the Veteran would experience mild functional limitation during flare-ups.  The Board notes that such mild loss of functioning upon flare-ups is already contemplated by the current 10 percent rating; in fact, the Board notes that the 
10 percent rating assigned for the entire initial rating period under Diagnostic Code 5003 contemplates mild limitation of motion due to pain, weakness, fatigability, or loss of coordination not otherwise compensable under Diagnostic Codes 5260 and 5261.  Therefore, DeLuca is not applicable in this case.

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period under appeal, the evidence weighs against a finding of instability of the right knee.  The Board notes that, in a February 2010 VA treatment record, a VA examiner noted that a Clarke's test on the right knee was mildly positive, suggesting some instability; however, in respective August 2005 and July 2007 VA medical examination reports, an August 2009 VA treatment record reporting the results of a right knee examination, and the February 2011 VA medical opinion, VA examiners, having thoroughly tested the Veteran's right knee, reported no signs of instability.  Therefore, the Board finds that the February 2009 VA treatment record's findings, suggesting mild instability of the right knee, are an aberration and the weight of the evidence for the entire initial rating  period weighs against a finding of instability of the right knee.  See Evans, 12 Vet. App. at 30.  

For these reasons, the Board also finds that the preponderance of the evidence is against a higher initial rating in excess of 10 percent for the Veteran's right knee disability for the entire initial rating period.  Accordingly, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 





Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for the Veteran's claim for a higher initial rating for a right knee disability.  In exceptional cases, an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (stating that related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Regarding the Veteran's service-connected right knee disability, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria (Diagnostic Code 5099-5014, 
38 C.F.R., § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5014 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria of 5014 specifically provide for ratings based on limitation of motion, including due to flare-ups, fatigability, incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, for the entire initial rating period under appeal, the Veteran's degenerative joint disease has been manifested by pain, resulting in otherwise noncompensable limitation of motion of the right knee.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitation of motion of the knee.  

As the schedular evaluation contemplates the Veteran's levels of disability and symptomatology of the right knee disability, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the symptoms of the Veteran's right knee disability, the Board is not required to remand either the issue of a higher initial rating for a right knee disability to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a left knee disorder, secondary to service-connected right knee and low back disabilities, is denied.  
	
An initial rating in excess of 10 percent for a right knee disability is denied.  


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


